Order of Dismissal
The court having heretofore on April 22, 1937, filed with the clerk its written opinion herein directing the issuance of a writ of prohibition restraining the respondent above named from taking further proceedings in a cause then pending in the superior court of the state of Washington for Cowlitz county, the same being No. 11372 and entitled Joe Puliz v. Department of Labor and Industries of the State of Washington, said opinion of this court appearing in 190 Wash. 145, 67 P. (2d) 320; and this court having thereafter on July 2, 1937, granted a petition for rehearing of this cause, No. 26478, and the cause last mentioned having come on duly and regularly for hearing En Banc in this court on October 5, 1937, the above named relators being represented at said rehearing by G. W. Hamilton, attorney general of the state of Washington, through his assistant J. A. Kavaney, and the respondent being represented of record by William H. Sibbald, his attorney, and Harry Ellsworth Foster, Phil K. Eaton, Kenneth Durham, Vanderveer & Bassett, Stanbery Foster, John Geisness, and L. B. Sulgrove having filed their brief in this cause as amici curiae;
And the attorney general having at the time of said rehearing suggested to the court that the question in litigation had been fully determined and that respondent’s petition for rehearing herein should be dismissed on the ground that the cause is moot, and having further moved that the above-entitled action be dismissed;
And argument being had in which the assistant attorney general, Harry Ellsworth Foster, and Kenneth Durham participated, and it appearing to the court from the suggestion of counsel as well as from the record herein that, after respondent’s petition for a rehearing had been granted on July 2, 1937, this court filed its opinion herein on August 23, 1937, in cause No. 26448, entitled Joe Puliz v. Department of Labor and Industries, the same appearing in 191 Wash. 253, 71 P. (2d) 39, in which opinion the judgment of the superior court of Cowlitz county in cause No. 11372 thereof was affirmed, and the remittitur in said cause No. 26448 having been sent down by the clerk of this court on September 18, 1937;
And it further appearing that the litigation involved in said cause No. 26448 has been fully determined and ended, and that the proceedings in this cause No. 26478 grew out of and are a *700part of the litigation in cause No. 26448 aforesaid, and that, therefore, the questions presented in cause No. 26478 now before this court have become moot;
Done this 28th day of October, 1937.
And this court being now sufficiently advised in the premises:
It Is Now Therefore Ordered that this proceeding, being cause No. 26478, and relators’ application therein for a writ of prohibition, be and the same are hereby dismissed.
It Is Further Ordered and Directed that, by virtue and reason of the foregoing, the opinion heretofore rendered by this court on April 22, 1937, in cause No. 26478, and appearing in 190 Wash. 145, 67 P. (2d) 320, be no longer considered as authority upon the questions involved therein.
By the court:
Wm. J. Steinert, Chief Justice.